Exhibit 10.45

 

EXECUTION COPY

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made,
entered into, and effective as of May 17, 2004 (hereinafter referred to as the
“Effective Date”), by and between SMART & FINAL INC., a Delaware corporation
(hereinafter referred to as the “Company”), and ETIENNE SNOLLAERTS, an
individual (hereinafter referred to as “Executive”).

 

RECITALS

 

WHEREAS, Executive and the Company are parties to that certain Employment
Agreement (the “Original Agreement”), made, entered into and effective as of
August 4, 2003, which provides, among other matters, for Executive to serve as
the Chief Operating Officer of the Company pursuant to the terms thereof; and

 

WHEREAS, Executive is presently serving as the Chief Operating Officer and a
member of the Board of Directors of the Company (the “Board”); and

 

WHEREAS, Executive possesses considerable experience and an intimate knowledge
of the business and affairs of the Company, its policies, methods, personnel and
operations; and

 

WHEREAS, the Company recognizes that Executive has demonstrated unique
qualifications to act in an executive capacity for and on behalf of the Company;
and

 

WHEREAS, the Company is desirous of amending Executive’s title, duties and
responsibilities, in the manner described in this Agreement, and Executive is
desirous of being employed by the Company in such manner; and

 

WHEREAS, Executive and the Company desire to amend and restate, in its entirety,
the Original Agreement on the terms set forth in this Agreement.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

AGREEMENT

 

Section 1. Term of Employment

 

1.1. The Company hereby agrees to employ Executive and Executive hereby agrees
to serve the Company, in accordance with the terms and conditions set forth
herein, from the Effective Date of this Agreement until May 17, 2007 (unless
extended pursuant to Section 1.2 below); subject, however, to earlier
termination as expressly provided in Section 6 below (such period, including, if
elected, the extension pursuant to Section 1.2 hereof, the “Term” or the “Term
of this Agreement”).



--------------------------------------------------------------------------------

1.2. Not earlier than May 1, 2006 nor later than May 31, 2006, the Company may,
in its sole discretion, give notice to Executive of the Company’s election to
extend this Agreement for a three (3) year period from May 17, 2007. Failure by
the Company to give any such notice of election to extend this Agreement shall
be deemed an election by the Company not to extend the Term hereof and, in such
case, this Agreement shall terminate as otherwise provided herein.

 

Section 2. Positions and Responsibilities

 

2.1. Throughout the Term of this Agreement, Executive shall serve as the
President and Chief Executive Officer of the Company, and shall have and perform
the duties and responsibilities customarily performed by a president and chief
executive officer of a company. In addition, the Company shall recommend
Executive for election to the Board each time during the Term that Executive is
eligible for nomination.

 

Section 3. Standard of Care and Performance; Location

 

3.1. During the Term of this Agreement, Executive agrees to devote substantially
his full time, attention and energies to the Company’s business.

 

3.2. Nothing in this Section 3 shall be construed as preventing Executive from
participating in charitable activities, community or industry affairs or from
investing his personal assets in such form or manner as will not require his
services in the daily operations of the affairs of the companies in which such
investments are made. In addition, nothing in this Section 3 shall be construed
as preventing Executive from serving on the board of directors of any
not-for-profit company or, with the prior written approval of the Company, on
the board of directors of any for-profit company so long as such activity does
not materially interfere with the performance of Executive’s duties hereunder or
create a conflict of interest.

 

3.3. Executive shall perform his duties and responsibilities under this
Agreement in the City of Commerce, Los Angeles County, California, or such other
location(s) within the greater metropolitan Los Angeles County area as may be
required by the Company from time to time.

 

Section 4. Compensation and Benefits

 

The Compensation Committee of the Board shall be solely responsible for setting
Executive’s pay, as remuneration for all services to be rendered by Executive
during the Term of this Agreement, and as consideration for complying with the
covenants herein. The compensation and benefits provided to Executive shall be
as follows:

 

4.1. Base Salary. During the Term of this Agreement, the Company shall pay to
Executive an annual salary (a “Base Salary”) in the amount of Six Hundred Fifty
Thousand Dollars ($650,000) per annum.

 

2



--------------------------------------------------------------------------------

(a) Executive’s Base Salary shall be paid to Executive in equal installments,
throughout the year, consistent with the normal payroll practices of the
Company.

 

(b) Executive’s Base Salary shall be reviewed annually in accordance with the
Company’s executive merit pay policy, as amended from time to time, and at the
sole discretion of the Compensation Committee the Base Salary may be increased,
but in no event shall the Base Salary be decreased to an amount less than Six
Hundred Fifty Thousand Dollars ($650,000) per annum.

 

4.2. Initial Option Grant. As compensation for the services of Executive
hereunder, the Company has previously granted to Executive a non-qualified stock
option to purchase One Hundred Fifty Thousand (150,000) shares of the Company’s
common stock (“Common Stock”), at an exercise price per share of $12.89.
Executive hereby acknowledges receipt of such stock option on March 30, 2004.
Such option grant is evidenced by a written option award agreement in the form
attached hereto as Exhibit “A”.

 

4.3. Initial Grant of Shares of Restricted Common Stock. As compensation for the
services of Executive hereunder, the Company has previously granted to Executive
Sixty Thousand (60,000) performance-based units (“Smart Shares”). Executive
hereby acknowledges receipt of such Smart Shares on March 30, 2004. Such grant
is evidenced by a written award agreement in the form attached hereto as Exhibit
“B”.

 

4.4. Annual Bonus. Executive shall be eligible to earn an annual bonus (“Annual
Bonus”), at a level that, in the sole and absolute discretion of the
Compensation Committee of the Board, is commensurate with the bonuses offered to
executives having the same or similar duties and responsibilities as those of
Executive at companies of similar size, scope, business and financial condition
as that of the Company, as more fully described below.

 

(a) If and to the extent that the Board decides to award annual bonuses during
the Term of this Agreement, Executive shall be eligible to earn an Annual Bonus
at the sole discretion of the Board. The target for any such Annual Bonus shall
be not less than One Hundred Percent (100%) nor greater than Two Hundred Percent
(200%) of Executive’s Base Salary for such period. Executive’s Annual Bonus for
any partial years of service hereunder shall be prorated.

 

(b) Nothing in this Section shall be construed as obligating the Company to pay
Executive an Annual Bonus or to refrain from changing and/or amending the annual
bonus/incentive plan so long as such changes are similarly applicable to all
executives generally.

 

4.5. Long-Term Incentives. During the period of time that Executive serves as
the Company’s President and Chief Executive Officer, Executive shall be eligible
to receive long-term incentive awards (the “Long-Term Incentives”) of restricted
stock or options to purchase Common Stock (“Options”), in accordance with the
guidelines set forth in the

 

3



--------------------------------------------------------------------------------

Company’s executive compensation policies as determined by the Compensation
Committee of the Board. All such Long-Term Incentives and Options shall be
awarded to Executive no less frequently than such awards are made to other
senior executives of the Company and shall exceed the value of awards made to
any single senior executive for any given award.

 

4.6. Retirement Benefits.

 

(a) Executive shall be eligible to participate in the Company’s qualified
defined benefit and defined contribution retirement plans, including, but not
limited to, the 401(k) savings plan (including matching contributions from the
Company), and the pension plan. Executive shall also be eligible to participate
in the Smart & Final Supplemental Deferred Compensation Plan (including deferral
of up to One Hundred Percent (100%) of Base Salary and any Annual Bonus) and the
Directors Deferred Compensation Plan, subject to the eligibility and
participation requirements of any such plans.

 

(b) Executive shall be eligible to participate in the Company’s Supplemental
Executive Retirement Plan (“SERP”), subject to the eligibility and participation
requirements of such plan; provided, however, that

 

(i) Executive’s benefits under such plan shall vest at the rate of four percent
(4%) per year;

 

(ii) the five (5) year delay period referred to in Section 3.1(e) of the
Supplemental Executive Retirement Plan, Master Plan Document, as amended and
restated through May 16, 2000, shall not apply to Executive, and Executive shall
be eligible to elect Early Retirement under Section 1.11 of the SERP as if he
has ten (10) Years of Service at age 55; and

 

(iii) notwithstanding anything to the contrary herein, any benefits to which
Executive may otherwise be entitled under such plan shall be forever forfeited
by Executive if Executive accepts any position with Casino Guichard-Perrachon,
S.A., or any of its foreign or domestic subsidiaries (“Casino”), within six (6)
months following the termination of his employment with the Company.

 

4.7. Employee Benefits. During the Term and as otherwise provided by the
provisions of each of the respective plans, the Company shall provide to
Executive all of the benefits that other executives and employees of the Company
are entitled to receive, as commensurate with Executive’s position. The
benefits, and the terms of conditions thereof, to which Executive shall be
entitled, are set forth in the Company’s Employee Benefits package, as the same
may, from time to time, be amended or modified.

 

4.8. Benefit Reimbursements. The Company shall reimburse Executive up to Twelve
Thousand Dollars ($12,000) per calendar year for medical, dental and vision
insurance expenses, and shall provide Executive with executive life insurance
and long-term disability insurance.

 

4



--------------------------------------------------------------------------------

4.9. Vacation. Executive shall be entitled to five (5) weeks of paid vacation
per calendar year, prorated for any partial years of services, in accordance
with the standard written policy of the Company with regard to vacations of
employees. Unused vacation shall accrue from year to year, but shall be capped
at ten (10) weeks.

 

4.10. Automobile Allowance. During the Term, Executive shall receive (i) an
automobile allowance of One Thousand Dollars ($1,000) per month, (ii) Two
Thousand Five Hundred Dollars ($2,500) per calendar year (in accordance with the
Company’s written policies) to be used for maintenance expenses for such
automobile or as a supplement to Executive’s monthly automobile allowance set
forth in (i) above; (iii) a credit card to be used for the purchase of gasoline
for such automobile, and (iv) automobile insurance for such automobile paid for
by the Company.

 

4.11. Financial Planning/Tax Expenses. During the Term, the Company shall
reimburse Executive for financial planning and tax expenses paid to a financial
services provider of Executive’s choosing, in an amount not to exceed Fifteen
Thousand Dollars ($15,000) per calendar year.

 

4.12. Expatriate Compensation. Executive shall receive expatriation compensation
in accordance with that certain Expatriate Compensation Agreement between
Executive and the Company, effective as of August 4, 2003.

 

4.13. Perquisites. The Company shall provide to Executive, at the Company’s
cost, all perquisites to which other executives of the Company are entitled to
receive and such other perquisites that are suitable to the character of
Executive’s position with the Company and adequate for the performance of his
duties hereunder.

 

4.14. Right To Change Plans. By reason of the provisions herein, the Company
shall not be obligated to institute, maintain, change, amend or discontinue, or
to refrain from changing, amending or discontinuing, any benefit plan, program
or perquisite referenced in Section 4.7 above, so long as such changes are
similarly applicable to executive employees generally.

 

4.15. Benefits Conflicts. Executive’s benefits and perquisites shall be as set
forth in this Agreement, subject, however, to the Company’s right to change the
plans set forth in Section 4.14 above.

 

Section 5. Expenses

 

5.1. Reimbursements. The Company shall, according to its written policies, pay
or reimburse Executive for all ordinary and necessary expenses, in a reasonable
amount, which Executive incurs in performing his duties under this Agreement
including, but not limited to, travel, entertainment, professional dues and
subscriptions, and all dues, fees, and expenses associated with membership in
various professional, business, and civic associations and societies of which
Executive’s participation is in the best interest of the Company.

 

5



--------------------------------------------------------------------------------

5.2. Relocation Expenses.

 

(a) The Company shall reimburse Executive for all reasonable relocation
expenses, which Executive incurs in relocating to California including, but not
limited to, moving and travel expenses, upon submission of documentation
acceptable to the Company. The reimbursement of relocation expenses as set forth
in this Section 5.2 shall include such additional payment as is necessary (after
taking into account all federal, state and local income and payroll taxes
payable by Executive as a result of the receipt of such reimbursement) to place
Executive in the same after-tax position (including federal, state and local
income and payroll taxes) as Executive would have been in had no such tax been
paid or incurred by Executive as a result of such reimbursement.

 

(b) On one other occasion and only during the initial Term of this Agreement,
the Company shall reimburse Executive for reasonable relocation expenses, which
reimbursement shall be limited to expenses associated solely with the transfer
of household goods (and not personal travel expenses), upon submission of
documentation acceptable to the Company. All such amounts shall be “grossed-up”
as set forth in Section 5.2(a) above.

 

(c) Notwithstanding the reimbursement for relocation expenses described in
Sections 5.2(a) and 5.2(b) above, the Company shall reimburse Executive for all
reasonable relocation expenses, which Executive incurs in relocating to France
(or to another location provided that the relocation expense does not exceed the
expense to relocate to France) including, but not limited to, moving and travel
expenses, upon submission of documentation acceptable to the Company, provided,
however, that such benefit will be available:

 

(i) only (a) for a termination without Cause by the Company or a resignation for
Good Reason by Executive, occurring during the Term of this Agreement, or (b) if
there shall have been no termination or resignation during the Term, then upon
expiration of the Term, and

 

(ii) only if Executive does not accept any position with Casino within six (6)
months following the termination of his employment with the Company.

 

Section 6. Employment Terminations

 

6.1. Termination Due To Retirement. In the event Executive’s employment is
terminated by reason of Executive’s Retirement (as defined under the then
established rules of the Company’s tax-qualified retirement plan) then, upon the
effective date of such termination, the Company’s obligation to pay and provide
to Executive Base Salary, Annual Bonus and Long-Term Incentives (as provided in
Section 4 hereof), shall immediately expire. Upon such termination, Executive
shall be entitled, and his sole remedy under this Agreement shall be, to receive
the severance benefits payable to a Tier I Executive upon termination of
employment due to Retirement pursuant to Section 4.5 of the Company’s 2004
Executive Severance Plan (the “Severance Plan”).

 

6



--------------------------------------------------------------------------------

6.2. Termination Due To Death. In the event Executive’s employment is terminated
by reason of the death of Executive then, upon the date of such termination, the
Company’s obligation to pay and provide to Executive Base Salary, Annual Bonus
and Long-Term Incentives (as provided in Section 4 hereof) shall immediately
expire. Upon such termination, Executive shall be entitled, and his sole remedy
under this Agreement shall be, to receive the severance benefits payable to a
Tier I Executive upon termination of employment due to death pursuant to Section
4.5 of the Severance Plan.

 

6.3. Termination Due To Disability. In the event that Executive becomes Disabled
during the Term of this Agreement and is, therefore, unable to perform his
duties hereunder for a period of more than ninety (90) calendar days in the
aggregate, during any period of twelve (12) consecutive months, or in the event
of the Board’s reasonable expectation that Executive’s Disability will exist for
more than a period of ninety (90) calendar days, the Company shall have the
right to terminate Executive’s active employment as provided in this Agreement.
However, the Board shall deliver written notice to Executive of the Company’s
intent to terminate for Disability at least thirty (30) calendar days prior to
the effective date of such termination.

 

A termination for Disability shall become effective upon the end of such thirty
(30) day notice period. Upon such effective date, the Company’s obligation to
pay and provide to Executive Base Salary, Annual Bonus and Long-Term Incentives
(as provided in Section 4 hereof), shall immediately expire. Upon such
termination, Executive shall be entitled, and his sole remedy under this
Agreement shall be, to receive the severance benefits payable to a Tier I
Executive upon termination of employment due to Disability pursuant to Section
4.4 of the Severance Plan.

 

The term “Disability” shall, for all purposes of this Agreement, have the
meaning ascribed to such term in the Severance Plan.

 

It is expressly understood that the Disability of Executive for a period of
ninety (90) calendar days or less in the aggregate during any period of twelve
(12) consecutive months, in the absence of any reasonable expectation that his
Disability will exist for more than such a period of time, shall not constitute
a failure by him to perform his duties hereunder and shall not be deemed a
breach or default, and Executive shall receive full compensation for any such
period of Disability or for any other temporary illness or incapacity during the
Term of this Agreement.

 

6.4. Voluntary Termination By Executive Without Good Reason. Executive may
terminate this Agreement at any time by giving the Board written notice of
intent to terminate, delivered at least ninety (90) calendar days prior to the
effective date of such termination (such period not to include vacation). The
termination automatically shall become effective upon the expiration of the
notice period.

 

Upon such termination, Executive shall be entitled, and his sole remedy under
this Agreement shall be, to receive the severance benefits payable to a Tier I
Executive upon termination of employment by such executive, other than for
Retirement, pursuant to Section 4.6 of the Severance Plan.

 

7



--------------------------------------------------------------------------------

6.5. Termination By The Company Without Cause. At any time during the Term, the
Board may terminate Executive’s employment, as provided under this Agreement, at
any time, for reasons other than death, Disability, Retirement or for Cause, by
notifying Executive in writing of the Company’s intent to terminate, at least
thirty (30) calendar days prior to the effective date of such termination.

 

Upon such termination, Executive shall be entitled, and his sole remedy under
this Agreement shall be, to receive the severance benefits payable to a Tier I
Executive upon termination of employment by the Company other than for Cause,
death or Disability pursuant to Section 4.2 of the Severance Plan (as well as
(a) any accrued but unpaid bonus for the year preceding the year in which such
termination occurs (b) additional service and compensation credit under the SERP
for the duration of the General Severance Period (as defined in the Severance
Plan), and (c) continued participation in all Company fringe and employee
benefit plans, programs and arrangements (without duplication of benefits
otherwise provided under this Agreement or the Severance Plan) on the same
after-tax basis as during Executive’s active employment, except that the
following benefits shall be excluded to the extent that the law or the plan or
benefit program does not permit such benefit to be made available to Executive,
the Company’s (i) life and accidental insurance plans and programs, (ii)
employee assistance programs, (iii) long-term disability plans and programs,
(iv) paid time off benefits and programs, and (v) (active participation in)
equity plans and programs, 401(k) and other pension plans and programs);
provided, however, that notwithstanding the provisions of the Severance Plan,
Executive’s General Severance Period shall be twenty-four (24) months.

 

6.6. Termination By The Company For Cause. At any time during the Term of this
Agreement, the Board, acting in good faith and pursuant to a determination
approved by at least a majority of the Board, may terminate Executive’s
employment hereunder for “Cause”, provided that the Board determines that the
conduct of Executive has a significant impact on the business of the Company.
Prior to any such termination, (a) the Board shall provide Executive ten (10)
days’ written notice setting forth in reasonable detail the facts and
circumstances providing the basis for such contemplated termination, and (b)
Executive shall have an opportunity to appear before the Board to respond
thereto.

 

“Cause” shall be defined as conduct of Executive that (a) is finally adjudged to
be knowingly fraudulent, deliberately dishonest or willful misconduct and (b)
has a significant impact on the business of the Company.

 

Upon such termination by the Company for Cause, Executive shall be entitled, and
his sole remedy under this Agreement shall be, to receive the severance benefits
payable to a Tier I Executive upon termination of employment by the Company for
Cause pursuant to Section 4.6 of the Severance Plan.

 

6.7. Termination By Executive For Good Reason. At any time during the Term of
this Agreement, Executive may terminate this Agreement for “Good Reason” (as
defined in the Severance Plan and modified to include the following additional
events: (a) Executive’s failure to be re-elected to the Board during the Term,
(b) any diminution in Executive’s title or reporting lines or material reduction
in Executive’s authority or responsibilities, (c) failure of any successor to
assume this Agreement in writing, and (d) a

 

8



--------------------------------------------------------------------------------

material breach of this Agreement by the Company that remains uncured after
expiration of the first ten (10) days of Executive’s required thirty (30)-day
notice period have elapsed) by giving the Board thirty (30) calendar days
written notice of intent to terminate, which notice sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for such
termination.

 

Upon the expiration of the thirty (30)-day notice period, such termination shall
become effective, unless, to the extent applicable, the Company shall have
previously cured within the time frame set forth above in this Section 6.7.

 

Upon a termination of Executive’s employment for Good Reason at any time other
than during the six-month period preceding or the twenty-four (24) month period
following the effective date of a Change in Control (as defined in Section 7.1
below), Executive shall be entitled, and his sole remedy under this Agreement
shall be, to receive the same severance payments and benefits as he is entitled
to receive following an involuntary termination of his employment by the Company
without Cause, as specified in Section 6.5 herein. Upon a termination for Good
Reason during the six months preceding or the twenty-four (24) months following
the effective date of a Change in Control, Executive shall be entitled, and his
sole remedy under this Agreement shall be, to receive the payments and benefits
set forth in Section 7.1 herein in lieu of those set forth in this Section 6.7.

 

Executive’s right to terminate employment for Good Reason shall not be affected
by Executive’s incapacity due to physical or mental illness. Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason herein.

 

6.8. Accelerated Vesting. If (a) this Agreement is terminated pursuant to
Section 6.5 or Section 6.7 hereof, (b) this Agreement is not renewed by the
Company after expiration of the Term, or (c) there is a Change in Control then,
in such circumstances (i) all Options received by Executive during the Term of
this Agreement shall immediately become vested and (ii) all restrictions
applicable to any shares of restricted stock or performance-based units of the
Company received by Executive during the Term of this Agreement shall
immediately lapse (to the fullest extent possible).

 

Section 7. Change In Control

 

7.1. Employment Terminations In Connection With A Change In Control. In the
event of a termination of Executive’s employment by the Company without Cause or
by Executive for Good Reason within the six months preceding or the twenty-four
(24) months following the effective date of a Change in Control (as defined in
the Severance Plan) then, in lieu of all other benefits provided to Executive
under the provisions of this Agreement, Executive shall be entitled, and his
sole remedy under this Agreement shall be, to receive the severance benefits
payable to a Tier I Executive (as modified in Section 6.5 hereof) upon a Change
in Control pursuant to Sections 5.1, 5.3 and 5.4 of the Severance Plan.

 

9



--------------------------------------------------------------------------------

7.2. Excise Tax Equalization Payment. In the event that Executive becomes
entitled to payments and/or benefits hereunder which would constitute “parachute
payments” within the meaning of Section 280G(b) of the Internal Revenue Code of
1986, as amended, the provisions of Article 6 of the Severance Plan and of
Exhibit “B” to the Severance Plan shall apply to Executive in their entirety.

 

7.3. Acceptance of Position With Casino. Notwithstanding anything to the
contrary herein, Executive shall not be eligible to receive any severance
benefits, whether payable to a Tier I Executive upon a Change in Control or
otherwise, if Executive accepts any position with Casino, within six (6) months
following any such change of control event.

 

Section 8. Certain Covenants

 

8.1. Competition. Without the prior written consent of the Company, during the
Term of this Agreement and during the General Severance Period (as set forth in
Section 6.5 hereof), Executive shall not engage directly or indirectly (whether
as an employee, investor, officer, director, partner, member, manager,
shareholder, lender, consultant or otherwise), in any business or enterprise
that is “in competition” (as defined in Section 10.1 of the Severance Plan) with
the Company or its successors or assigns. Notwithstanding the foregoing, nothing
contained in this Section 8.1 shall prevent Executive from owning securities in
companies listed on a national securities exchange or traded on a national
over-the-counter market, in an amount not to exceed 5% of the outstanding
securities of any such company(ies).

 

8.2. Confidential Information. For purposes of this Agreement, “Confidential
Information” means all information that is not generally known or available to
the public and gives Company a competitive advantage over others who do not know
or use it, which Executive obtains from Company, or learns, discovers, develops,
conceives, or creates while employed or otherwise retained by Company, and which
relates to the business or assets of Company (whether obtained, learned,
discovered, developed, conceived or created preceding, on or after the Effective
Date and prior to the termination of Executive’s employment with the Company).
The term “Confidential Information” includes, but is not limited to, inventions,
ideas, computer programs, protocols, designs, processes, techniques, research
and development information; identities of clients and customers; financial data
and information; business plans, strategies and processes; pricing and contract
terms; client and customer preferences and requirements; and any other
information of Company that Company shares with Executive or that Executive
should know, by virtue of Executive’s position or the circumstances under which
Executive learned it, should be kept confidential. Confidential Information also
includes information obtained by Company in confidence from its clients,
customers, vendors and other third parties.

 

(a) No Disclosure. Executive acknowledges that Company has a compelling business
interest in preventing unfair competition stemming from the use or disclosure of
its Confidential Information. Executive therefore agrees that Executive will not
disclose to others in any manner (except as may be necessary in the performance
of his duties for the Company), use for Executive’s own benefit or for the
benefit of anyone other than Company, any Confidential Information, and
Executive shall take all reasonable measures, in accordance with policies
established by Company and instructions from the Board of Directors of Company,
to protect Confidential Information from any accidental, unauthorized, or
inappropriate use or

 

10



--------------------------------------------------------------------------------

disclosure. Executive’s obligations under this Section 8.2 shall continue for so
long as Executive is employed or otherwise retained or compensated by Company,
and shall continue thereafter for twenty-four (24) months, and with respect to
Confidential Information constituting a trade secret within the meaning of the
Uniform Trade Secrets Act, for such longer period as such Confidential
Information remains a trade secret.

 

(b) Company’s Ownership of Information. Executive further agrees that all files,
records, documents, data, specification, equipment, software, hardware and
similar items, whether maintained in hard copy or on line relating, to Company’s
business, whether prepared by Executive or others, and whether Confidential
Information or not, are and shall remain exclusively the property of Company.

 

8.3. Covenants Regarding Other Employees. Executive recognizes that Company’s
employees are unique and valuable resources of Company who have knowledge of and
access to Confidential Information and trade secrets of Company, and who have
been trained by Company, and that the Executive’s employment requires Executive
to have access to and interaction with Company’s other employees. Executive
agrees that for so long as Executive remains employed by Company under this
Agreement and for a period of twenty four (24) months thereafter, Executive
shall not, directly or indirectly, recruit or solicit any employee, or group of
employees, of Company to terminate employment with Company, or to become
employed by or contract with Executive or any other person or entity.

 

8.4. Intent; Separate Covenants. Executive agrees that the covenants contained
in this Section 8 are reasonable in light of the nature of the Company’s
business and Executive’s role in the business of Company. The covenants
contained in this Agreement shall be construed as a series of separate and
severable covenants. If any covenant contained in this Agreement is determined,
by any court of competent jurisdiction, to be unenforceable or unreasonable,
Executive agrees that such covenants may and shall be modified by such court,
but only to the extent necessary to eliminate those restrictions determined to
be unenforceable or unreasonable. Nothing contained in this Section 8 or
elsewhere in this Agreement is intended to or shall modify or reduce in any way
Executive’s obligations to comply, while employed or thereafter, with applicable
laws relating to trade secrets, or unfair competition.

 

8.5. Remedies. Executive acknowledges and agrees that Executive’s breach of any
provision of this Section 8 of this Agreement is likely to cause irrevocable
harm to Company, for which there may be an inadequate remedy at law and which
the ascertainment of damages would be difficult. Accordingly, in the event of a
breach by Executive of any term of Section 8 of this Agreement, Company shall be
entitled, in addition to and without having to prove the inadequacy of other
remedies at law (including, without limitation, damages for prior breaches
hereof), to specific performance of this Agreement, as well as injunctive relief
(without being required to post bond or other security).

 

11



--------------------------------------------------------------------------------

Section 9. Indemnification; Insurance

 

9.1. The Company hereby covenants and agrees to indemnify and hold harmless
Executive, to the fullest extent permitted by Delaware law, against and in
respect to any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses (including attorneys’ fees) losses, and damages resulting from
Executive’s good faith performance of his duties and obligations under the terms
of this Agreement.

 

9.2. The Company hereby covenants and agrees to have and maintain, during the
Term of this Agreement, Director and Officers (D&O) insurance covering Executive
in an amount and with such limits as necessary to cover any liability with
regard to Executive’s actions and inactions in relation to his duties as a
director or officer of the Company.

 

Section 10. Assignment

 

10.1. Assignment By Company. This Agreement may and shall be assigned or
transferred to, and shall be binding upon and shall inure to the benefit of, any
successor of the Company, and any such successor shall be deemed substituted for
all purposes of the “Company” under the terms of this Agreement. As used in this
Agreement, the term “successor” shall mean any person, firm, corporation or
business entity which at any time, whether by merger, purchase, or otherwise,
acquires all or essentially all of the assets of the Company. Notwithstanding
such assignment, the Company shall remain, with such successor, jointly and
severally liable for all its obligations hereunder.

 

10.2. Assignment By Executive. This Agreement shall inure to the benefit of and
be enforceable by Executive’s personal or legal representatives, executors and
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts payable to Executive hereunder remain
outstanding, all such amounts, unless otherwise provided herein, shall be paid
in accordance with the terms of this Agreement to Executive’s devisee, legatee
or other designee or, in the absence of such designee, to Executive’s estate.

 

Section 11. Dispute Resolution and Notice

 

11.1. Dispute Resolution. Except as otherwise expressly provided in Section 8.5
of this Agreement, any dispute arising under or in connection with this
Agreement shall be settled exclusively by arbitration.

 

Such proceeding shall be conducted before a panel of three (3) arbitrators
sitting in a location selected by Executive within fifty (50) miles from the
location of his principal place of employment, in accordance with the rules of
the American Arbitration Association then in effect. Judgment may be entered on
the award of the arbitrator in any court having jurisdiction.

 

12



--------------------------------------------------------------------------------

All expenses of such arbitration, including the reasonable fees and expenses of
the legal representation, and necessary costs and disbursements incurred as a
result of such dispute, and any prejudgment interest, shall be borne by the
non-prevailing party, but only to the extent such costs do not exceed 1% of the
non-prevailing party’s total assets.

 

11.2. Notice. Any notices, requests, demands or other communications provided
for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to Executive at the last address he has filed in
writing with the Company or, in the case of the Company, at its principal
offices.

 

Section 12. Miscellaneous

 

12.1. Entire Agreement. This Agreement supersedes all negotiations or
understandings, oral or written, between Executive and the Company, with respect
to the subject matter hereof, including the Original Agreement, and constitutes
the entire Agreement of the parties with respect thereto. To the extent that
this Agreement is inconsistent with the Severance Plan, the terms of this
Agreement shall prevail.

 

12.2. Modification. This Agreement shall not be varied, altered, modified,
canceled, changed or in any way amended except by mutual agreement of the
parties in a written instrument executed by the parties hereto or their legal
representatives.

 

12.3. Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.

 

12.4. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

 

12.5. Tax Withholding. The Company may withhold from any benefits payable under
this Agreement all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

 

12.6. Beneficiaries. Executive may designate one or more persons or entities as
the primary and/or contingent beneficiaries of any amounts to be received under
this Agreement. Such designation must be in the form of a signed writing
acceptable to the Board or the Board’s designee. Executive may make or change
such designation at any time.

 

12.7. Legal Expenses. The Company will pay any legal fees incurred by Executive
(i) associated with the negotiation and preparation of this Agreement up to
Twenty Five Thousand Dollars ($25,000) and (ii) in any disputes that Executive
and the Company may have with respect to this Agreement or the breach thereof of
Executive’s employment or the termination thereof or matters related to any of
the foregoing, provided that Executive prevails in at least one material respect
with respect to such dispute.

 

13



--------------------------------------------------------------------------------

12.8. Governing Law. To the extent not preempted by federal law, the provisions
of this Agreement shall be construed and enforced in accordance with the laws of
the State of California.

 

12.9. No Mitigation; No Offset. In the event of any termination of employment
hereunder, Executive shall be under no obligation to seek other employment and
there shall be no offset against any amounts due Executive under this Agreement
on account of any remuneration attributable to any subsequent employment that
Executive may obtain, except as otherwise set forth in this Agreement relating
to Executive’s subsequent employment with Casino. The amounts payable hereunder
shall not be subject to setoff, counterclaim, recoupment, defense or other right
that the Company may have against Executive or others.

 

IN WITNESS WHEREOF, Executive and the Company (pursuant to a resolution adopted
at a duly constituted meeting of its Board of Directors) have executed this
Agreement, as of the day and year first above written.

 

“Executive”

By:

 

/s/ Etienne Snollaerts

--------------------------------------------------------------------------------

   

ETIENNE SNOLLAERTS

“Company”

SMART & FINAL INC., a Delaware

corporation

By:

 

/s/ Timm F. Crull

--------------------------------------------------------------------------------

Its:

 

Chairman of the Compensation Committee

 

14



--------------------------------------------------------------------------------

Exhibit “A”

 

Form of Option Agreement

 

A-1



--------------------------------------------------------------------------------

Nonqualified Stock Option Award Agreement

Smart & Final Inc. Long-Term Equity Compensation Plan

 

Etienne Snollaerts has been awarded nonqualified stock options (“Options”) as
set forth below under the Smart & Final Inc. Long-Term Equity Compensation Plan
(the “Plan”). This agreement provides a brief summary of your rights under the
Plan, although reference is made to the Plan for the details of all of your
rights under the Plan and this Agreement, as well as all of the conditions and
limitations affecting such rights. If there is any inconsistency between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control. Capitalized terms used are not defined herein shall have the meaning
ascribed to them in the Plan. The Options granted to you under this Agreement
are Nonqualified Stock Options as defined in the Plan.

 

Overview of Your Stock Options

 

1.      Number of Options Granted:

     150,000

2.      Date of Grant:

     02/17/04

3.      Exercise Price:

   $ 12.89

 

4. Option Term: This Option has been granted for a period of ten years and one
day from the Date of Grant (the “Option Term”).

 

5. Vesting and Exercise of Option: This Option does not provide you with any
rights or interests therein until it vests and becomes exercisable in accordance
with the following:

 

a). One-third of the Options, on a cumulative basis, vest and become exercisable
on each of the second, third, and fourth anniversaries of the Date of Grant,
provided you have continued in the employment of the Company through such
anniversary or anniversaries or your employment has terminated due to a
Disability.

 

b). Subject to paragraph 7, the balance or all of the Options vest and become
exercisable upon the termination of your employment due to death.

 

Options which are not and do not become exercisable at the time of your
termination of employment, or a Disability shall, coincident with the
termination of your employment, terminate and be of no force or effect.



--------------------------------------------------------------------------------

6. How to Exercise: The Option hereby granted shall be exercised by written
notice to the Lily Harada of the Company’s Human Resources Department specifying
the number of shares you then desire to purchase, which may not be fewer than
twenty-five (25), together with (a) a check payable to the order of Smart &
Final Inc. for an amount in United States dollars equal to the option price of
such shares or (b) shares of Common Stock which have been held by you for at
least six months having an aggregate fair market value (as of the trading date
immediately preceding the date of exercise) equal to such option price, or a
combination of cash and such shares. The Option also may be exercised through a
“cashless” exercise with a broker (which broker and provision for a cashless
exercise and payments have been approved in advance by the Company) as permitted
under the Federal Reserve Board’s Regulation T. Please contact the Company’s
Human Resources Department for further information regarding the manner of
exercise of the Options.

 

As soon as practicable after receipt of such written notification and payment,
the Company shall issue or transfer to you the number of shares with respect to
which such Option shall be so exercised and shall, upon receipt of applicable
withholding taxes, deliver to you a certificate or certificate thereof,
registered in your name.

 

7. Termination of Options: The Options, which become exercisable as provided in
paragraph 5 above, shall terminate and be of no force or effect as follows:

 

a). If your employment terminates during the Option Term by reason of Death,
Disability, or Normal Retirement, the Options terminate and has no force or
effect upon the earlier to occur of the expiration of the Option Term or three
(3) years after the date of termination of your employment;

 

b). If your employment terminates during the Option Term for any other reason
than those set forth in Section 7(a), the Options terminate and has no force or
effect upon the earlier to occur of the expiration of the Option Term or three
(3) months after termination of your employment; and

 

c). If you continue in the employ of the Company through the Option Term, the
Option terminates and has no force or effect upon the expiration of the Option
Term.

 

8. Change in Control: In the event of a Change in Control, all Options
immediately shall become one hundred (100%) vested and shall remain exercisable
for the entire Option Term.

 

9. Who Can Exercise: During your lifetime the Options shall be exercisable only
by you. No assignment or transfer of the Options, whether voluntary or
involuntary, by operation of law or otherwise, except by will or the laws of
descent and distribution or pursuant to a Qualified Domestic Relations Order,
shall vest in the assignee or transferee any interest whatsoever.

 

Please acknowledge your agreement to participate in the Plan and this Agreement,
and to abide by all of the governing terms and provisions, by signing the
following representation:



--------------------------------------------------------------------------------

AGREEMENT TO PARTICIPATE

 

By signing a copy of this Agreement and returning it to the Human Resources
Department of the Company, I acknowledge that I have read the Plan, and that I
fully understand all of my rights under the Plan, as well as all of the terms
and conditions which may limit my eligibility to exercise the Options. Without
limiting the generality of the preceding sentence, I understand that my right to
exercise the Options is conditioned upon my continued employment with the
Company. I further am reminded and acknowledge previous review and familiarity
with the Memorandum on Confidentiality for Key Management Personnel and the
Smart & Final Code of Ethics.

 

Executed at Commerce, California as of March 30, 2004.

 

THE CORPORATION:       Smart & Final Inc.         A Delaware Corporation        
By  

/s/ Jeff Whynot

--------------------------------------------------------------------------------

        Its   Sr. VP, Human Resources THE PARTICIPANT:             Participant
Name:   Etienne Snollaerts  

Date: March 30, 2004

Participant Signature  

/s/ Etienne Snollaerts

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit “B”

 

Form of Restricted Stock Agreement

 

B-1



--------------------------------------------------------------------------------

SmartShare Award Agreement

Long-Term Equity Compensation Plan

 

Etienne Snollaerts has been awarded performance-based units (“SmartShares”) as
set forth below under the Long Term Equity Compensation Plan (the “Plan”). This
Agreement provides a brief summary of your rights under the Plan, although
reference is made to the Plan for the details of all of your rights under the
Plan and this Agreement, as well as all of the conditions and limitations
affecting such rights. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.
Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the Plan.

 

Overview of Your SmartShares

 

1.

  

Date of Grant:

     02/17/04

2.

  

Number of SmartShares Granted:

     60,000

3.

  

Value of Share on Date of Grant:

   $ 12.89

4.

  

Performance Objective Share Price:

   $ 19.335

 

5. Vesting Date: The earlier to occur of the Performance Objective Date
described in paragraph B below or 5 years from date of Grant.

 

6. Employment by the Company: These SmartShares are awarded on the condition
that the Participant remain in the employ of Smart & Final Inc. (the “Company”)
from the Date of Grant through (and including) the Vesting Date. The Award of
these SmartShares, however, shall not impose upon the Company any obligation to
retain the Participant in its employ for any given period or upon any specific
terms of employment.

 

7. Value of SmartShares: Each SmartShare will have a value equal to the Fair
Market Value of one (1) share (a “Share”) of Smart & Final common stock

 

8. Achievement of Performance Objective: The performance objective shall be
deemed to have been met on any date (the “Performance Objective Date”) if on
such date the average closing sales price for a Share on the New York Stock
Exchange over the twenty (20) consecutive trading days ending on such date
equals or exceeds the Performance Objective Share Price.

 

9. Dividend Equivalents: Until the SmartShares are vested or forfeited, the
Participant is entitled to receive all dividends and other distributions paid
with respect to an equivalent number of Shares while the SmartShares are held.
The value of any such dividends or distributions shall be accrued and paid out
in accordance with the payment of the underlying SmartShares as set forth in
paragraph 12 below.

 

Page 1 of 3



--------------------------------------------------------------------------------

10. Termination of Employment By Reason of Death, Disability, Retirement, and
Vesting in Connection with a Change in Control: In the event the Participant’s
employment is terminated by reason of death, Disability, or Qualified Early
Retirement (as shall be determined by the Committee), prior to the Vesting Date,
the Participant shall have the number of SmartShares granted herein recomputed
by multiplying the number of SmartShares granted hereby by a fraction, the
numerator of which is the number of months of active service by the Participant
following the Date of Grant, and the denominator of which is thirty-six (36).
Such prorated amount will be payable upon vesting in accordance with paragraph
12. In the event the Participant’s employment is terminated by Normal
Retirement, the SmartShares granted herein shall continue to vest in accordance
with the terms of this agreement. In the event of a change in Control prior to
the Vesting Date, all SmartShares then outstanding immediately shall become one
hundred percent (100%) vested.

 

11. Termination of Employment for Other Reasons: In the event the Participant’s
employment is terminated prior to the Vesting Date for reasons other than those
described in paragraph 10 above all unvested SmartShares granted hereunder shall
immediately be forfeited by the Participant.

 

12. Form and Timing of Payment of SmartShares: Payment of the vested SmartShares
and any accrued dividends or distributions shall be made in Shares, which Shares
shall have an aggregate Fair Market Value equal to the value of the vested
SmartShares on the Vesting Date. Payment for vested SmartShares shall be made
within forty-five (45) calendar days following the Vesting Date. Amounts to be
paid in connection with vested SmartShares may be deferred in accordance with
the Smart & Final Supplemental Deferred Compensation Plan.

 

13. Transferability: These SmartShares are not transferable by the Participant,
whether voluntarily or involuntarily, by operation of law or otherwise, except
as provided in the Plan. If any assignment, pledge, transfer, or other
disposition, voluntary or involuntary, of these SmartShares shall be made, or if
any attachment, execution, garnishment, or lien shall be issued against or
placed upon the SmartShares, then the Participant’s right to the SmartShares
shall immediately cease and terminate and the Participant shall promptly forfeit
to the Company all SmartShares awarded under this Agreement.

 

14. Status of Shares: The shares of the Company’s common stocks which are the
subject of the SmartShares have not been registered with the Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended,
and may only be sold in compliance with Rule 144 issued by the SEC. Please
contact the Company’s Human Resources Department regarding the transferability
of the shares underlying the SmartShares.

 

Please acknowledge your agreement to participate in the Plan and this Agreement
and to abide by all of the governing terms and provisions by signing the
following representation:

 

Page 2 of 3



--------------------------------------------------------------------------------

AGREEMENT TO PARTICIPATE

 

By signing a copy of this Agreement and returning it to the Human Resources
Department of the Company, I acknowledge that I have read the Plan, and that I
fully understand all of my rights under the Plan, as well as all of the term and
conditions which may limit my eligibility to receive these SmartShares. Without
limiting the generality of the preceding sentence, I understand that my right to
acquire these SmartShares is conditioned upon my continued employment with the
Company. I further am reminded and acknowledge previous review and familiarity
with the Memorandum on Confidentiality for Key Management Personnel and the
Smart & Final Code of Ethics.

 

Executed at Commerce, California, as of February 17, 2004.

 

THE CORPORATION:

     

Smart & Final Inc.,

a Delaware Corporation

       

By:

 

/s/ Jeff Whynot

--------------------------------------------------------------------------------

       

Its

 

Sr. VP, Human Resources

THE PARTICIPANT:

           

Participant Name:

 

Etienne Snollaerts

     

Date: March 30, 2004

Participant Signature:

 

/s/ Etienne Snollaerts

--------------------------------------------------------------------------------

           

 

Page 3 of 3